DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Acknowledgement of Amendments 
Applicant’s amendment filed 02/03/2021 overcomes the following objection(s)/rejection(s): 
The rejection to claim 3 for failing to further limit the subject matter of the claim upon which it depends has been withdrawn in view of Applicant’s amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 9, 18-19, 21-24, 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" in claims 1, 18 and 23 is a relative term which renders the claims indefinite.  The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al., (U.S. Pub. No. 2013/0235005 A1) in view of Stanton et al., (U.S. Pub. No. 2003/0103136 A1) and further in view of Miyazawa et al., (2012/0293503 A1). 
As per claim 1, Ohyama teaches a display device (title) comprising: a display unit configured to display an image for a right eye at a first position on a screen and an image for a left eye at a second position on the screen (display section; fig. 1 el. 1; fig. 9A), a distance between the first position and the second position is between one pixel and 0.021 X P pixels (see fig. 9A; [0047], “in this instance, the left eye viewpoint image L and right eye viewpoint image R are observed such that are spaced away from each other by a distance equal to one pixel as seen in fig. 9A; thus disclosing the distance between the a binocular parallax is in a range from 2 arc sec to 3 arc min, wherein a resolution of the display unit is P pixels or more per inch, and P is substantially 300.
However Stanton teaches the known concept of a binocular parallax is in a range from 2 arc sec to 3 arc min ([0008], viewers binocular stereopsis within the range of 2-10 arc seconds). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stanton with Ohyama for the benefit of yielding predictable results to allow a 3D image to be realized by a viewer. 
Ohyama (modified by Stanton) does not explicitly disclose wherein resolution of the display unit is p pixels or more per inch, and P is substantially 300 ppi.
However, Miyazawa discloses the known concept wherein resolution of the display unit is p pixels or more per inch, and P is substantially 300 ppi (see [0055]; the display panel PNL of the embodiment has a resolution of 300 ppi). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Miyazawa with Ohyama (modified by Stanton) in order to allow an image to have clarity and sharpness during display. 
As per claim 4, Ohyama (modified by Stanton and Miyazawa) as a whole teaches everything as claimed above, see claim 1. In addition, Ohyama discloses an optical element configured to control propagation of light emitted from the display unit to make the image for the right eye incident on an observer’s right eye and to make the image for the left eye incident on an observer’s left eye (see fig. 2-3).  
As per claim 5, Ohyama (modified by Stanton and Miyazawa) as a whole teaches everything as claimed above, see claim 4. In addition, Ohyama teaches wherein the optical element comprises a lenticular lens, a parallax barrier, or a prism (fig. 2-3). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al., (U.S. Pub. No. 2013/0235005 A1) in view of Stanton et al., (U.S. Pub. No. 2003/0103136 A1) and further in view of Miyazawa et al., (2012/0293503 A1) and in view of Chao et al., (U.S. Pub. No. 2012/0019515 A1).
Ohyama (modified by Stanton and Miyazawa) as a whole teaches everything as claimed above, see claim 1. Ohyama does not explicitly disclose a memory configured to store the image for the right eye image and the image for the left eye; and a controller configured to cause the image for the right eye and the image for the left eye to beread from memory.
However, Chao teaches a memory configured to store the image for the right eye image and the image for the left eye; and a controller configured to cause the image for the right eye and the image for the left eye to be read from memory ([0029], [0031] and fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chao with Ohyama (modified by Stanton and Miyazawa) in order to yield predictable results of adequate frame storage, increased image quality and increase the writing-in time and the display time of the left eye and right eye frame.

Claim 8, 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al., (U.S. Pub. No. 2013/0235005 A1) in view of Stanton et al., (U.S. Pub. No. 2003/0103136 A1) and in view of Miyazawa et al., (2012/0293503 A1) and further in view of Chang et al., (U.S. Pub. No. 2009/0309108 A1).
As per claim 8, Ohyama (modified by Stanton and Miyazawa) as a whole teaches everything as claimed above see claim 1. Although Ohyama discloses the display unit comprises sub-pixels (sub-pixels of the display section 1 are numbered to 1 to n as hereinafter described where n is an integer equal to or greater than 4; [0029]), Ohyama does not explicitly discloses sub-pixels of red, green and blue, and 
However, Chang teaches the known concept of the display unit (fig. 3 el. 100) comprises sub-pixels of red, green, and blue (fig. 3 el. 110R, 110G, 110B); two adjacent pixels (fig. 3 el. 110 and 120; [0038] pixels 110, 120, 130, and 140) in one horizontal line are composed of six sub-pixels aligned in order of red, green, blue, blue, green and red (fig. 3 el. 110R, 110G, 110B, 120B, 120G, and 120R and [0037-0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chang with Ohyama (modified by Stanton and  Miyazawa) for the benefit of providing an arrangement of sub-pixels that provide improved deposition with an increased precision, [0009].
As per claim 23, Ohyama teaches a display device (title) comprising: a display unit configured to display an image for a right eye at a first position on a screen and an image for a left eye at a second position on a screen (display section; fig. 1 el. 1; fig. 9A); a distance between the first position and the second position is between one pixel and 0.021 X P pixels (see fig. 9A; [0047], “in this instance, the left eye viewpoint image L and right eye viewpoint image R are observed such that are spaced away from each other by a distance equal to one pixel as seen in fig. 9A; thus disclosing the distance between the first and second positions is 1 pixel, which reads upon the claimed limitation); the display unit comprises sub-pixels ([0029]). Ohyama does not explicitly disclose a binocular parallax is in a range from  arc sec to 3 arc min, resolution of the display unit is P pixels or more per inch, P is substantially 300, the display unit comprises sub-pixels of red, green and blue, and two adjacent pixels in one horizontal line are composed of six sub-pixels aligned in order of red, green, blue, blue, green and red.  
However, Stanton teaches the known concept of a binocular parallax is in a range from 2 arc sec to 3 arc min ([0008]). 

Ohyama (modified by Stanton) does not explicitly disclose wherein the resolution of the display unit is P pixel or more per inch, and P is substantially 300 ppi. 
However, Miyazawa discloses the known concept wherein resolution of the display unit is p pixels or more per inch, and P is substantially 300 ppi (see [0055]; the display panel PNL of the embodiment has a resolution of 300 ppi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Miyazawa with Ohyama (modified by Stanton) in order to allow an image to have clarity and sharpness during display. 
Ohyama (modified by Stanton and Miyazawa) does not explicitly disclose the display unit comprises sub-pixels of red, green and blue, and two adjacent pixels in one horizontal line are composed of six sub-pixels aligned in order of red, green, blue, blue, green and red.       
However, Chang teaches the known concept of the display unit (fig. 3 el. 100) comprises sub-pixels of red, green, and blue (fig. 3 el. 110R, 110G, 110B); two adjacent pixels (fig. 3 el. 110 and 120; [0038] pixels 110, 120, 130, and 140) in one horizontal line are composed of six sub-pixels aligned in order of red, green, blue, blue, green and red (fig. 3 el. 110R, 110G, 110B, 120B, 120G, and 120R and [0037-0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chang with Ohyama (modified by Stanton and  Miyazawa) for the benefit of providing an arrangement of sub-pixels that provide improved deposition with an increased precision. 
claim 26, Ohyama (modified by McIntire, Miyazawa and Chang) as a whole teaches everything as claimed above, see claim 1. In addition, Ohyama discloses an optical element configured to control propagation of light emitted from the display unit to make the image for the right eye incident on an observer’s right eye and to make the image for the left eye incident on an observer’s left eye (see fig. 2-3).  
As per claim 27, Ohyama (modified by McIntire, Miyazawa and Chang) as a whole teaches everything as claimed above, see claim 4. In addition, Ohyama teaches wherein the optical element comprises a lenticular lens, a parallax barrier, or a prism (fig. 2-3). 

Claim 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al., (U.S. Pub. No. 2013/0235005 A1) in view of Stanton et al., (U.S. Pub. No. 2003/0103136 A1) and in view of Miyazawa et al., (2012/0293503 A1 and further in view of Peterson et al., (U.S. Pub. No. 201701402571 A1).
As per claim 18, Ohyama teaches a display device (title) comprising: a display unit configured to display an image for a right eye at a first position on a screen and an image for a left eye at a second position on a screen (display section; fig. 1 el. 1; fig. 9A); a distance between the first position and the second position is between one pixel and 0.021 X P pixels (see fig. 9A; [0047], “in this instance, the left eye viewpoint image L and right eye viewpoint image R are observed such that are spaced away from each other by a distance equal to one pixel as seen in fig. 9A; thus disclosing the distance between the first and second positions is 1 pixel, which reads upon the claimed limitation); a pixel of the display unit comprises sub-pixels ([0029]).  Ohyama does not explicitly disclose a wherein a binocular parallax is in a range from 2 arc sec to 3 arc min, a prism, resolution of the display unit is P pixels or more per inch, a pixel of the display unit comprises sub-pixels of different colors, and P is substantially 300. 
a binocular parallax is in a range from 2 arc sec to 3 arc min ([0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stanton with Ohyama for the benefit of yielding predictable results to allow a 3D image to be realized by a viewer. 
Ohyama (modified by Stanton) does not explicitly disclose resolution of the display unit is p pixels or more per inch, and P is substantially 300 ppi.
However, Miyazawa discloses the known concept resolution of the display unit is p pixels or more per inch, and P is substantially 300 ppi (see [0055]; the display panel PNL of the embodiment has a resolution of 300 ppi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Miyazawa with Ohyama (modified by Stanton) in order to allow an image to have clarity and sharpness during display. 
Ohyama (modified by Stanton and Miyazawa) does not explicitly disclose a prism, a pixel of the display unit comprises sub-pixels of different colors. 
However, Peterson teaches a prism ([0061-0062]; lenticular elements are provided such by using a lenticular sheet optical lens with prisms 1740), and pixel of the display unit comprises sub-pixels of different colors (fig. 19 and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Peterson with Ohyama (modified by McIntire and Miyazawa) in order to provide improved image quality and to allow a stereoscopic image be realized on a stereoscopic display. 
As per claim 21, Ohyama (modified by Stanton, Miyazawa and Peterson) as a whole teaches everything as claimed above, see claim 18.  In addition, Ohyama discloses an optical element configured 
As per claim 22, Ohyama (modified by Stanton, Miyazawa and Peterson) as a whole teaches everything as claimed above, see claim 21. In addition, Ohyama teaches wherein the optical element comprises a lenticular lens, a parallax barrier, or a prism (fig. 2-3). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al., (U.S. Pub. No. 2013/0235005 A1)  in view of Stanton et al., (U.S. Pub. No. 2003/0103136 A1) in view of Miyazawa et al., (2012/0293503 A1) and further in view of Peterson et al., (U.S. Pub. No. 201701402571 A1) and in further view of Chao et al., (U.S. Pub. No. 2012/0019515 A1).
As per claim 19, Ohyama (modified by Stanton, Miyazawa and Peterson) as a whole teaches everything as claimed above, see claim 18. Ohyama does not explicitly disclose a memory configured to store the image for the right eye image and the image for the left eye; and a controller configured to cause the image for the right eye and the image for the left eye to be read from memory.
However, Chao teaches a memory configured to store the image for the right eye image and the image for the left eye; and a controller configured to cause the image for the right eye and the image for the left eye to be read from memory ([0029], [0031] and fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chao with Ohyama (modified by Stanton, Miyazawa and Peterson) in order to yield predictable results of adequate frame storage, increased image quality and increase the writing-in time and the display time of the left eye and right eye frame.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al., (U.S. Pub. No. 2013/0235005 A1) et al., in view of Stanton et al., (U.S. Pub. No. 2003/0103136 A1) in view of Miyazawa et al., (2012/0293503 A1) and further in view of Chang et al., (U.S. Pub. No. 2009/0309108 A1) and further in view of Chao et al., (U.S. Pub. No. 2012/0019515 A1).
As per claim 24, Ohyama (modified by McIntire, Miyazawa and Chang) as a whole teaches everything as claimed above, see claim 23. Ohyama does not explicitly disclose a memory configured to store the image for the right eye image and the image for the left eye; and a controller configured to cause the image for the right eye and the image for the left eye to be read from memory.
However, Chao teaches a memory configured to store the image for the right eye image and the image for the left eye; and a controller configured to cause the image for the right eye and the image for the left eye to be read from memory ([0029], [0031] and fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chao with Ohyama (modified by Stanton, Miyazawa and Chang) in order to yield predictable results of adequate frame storage, increased image quality and increase the writing-in time and the display time of the left eye and right eye frame.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is objected to due to the claim dependency of claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milgram et al., (U.S. Pat. No. 5,175,606), “Stereoscopic Video –Graphic Coordinate Specification System. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486